Pillsbury, J. The first contract being abandoned by mutual consent, the plaintiff can not recover because he did not teach the full term of three months thereunder. The second contract, entered into on the 12th day of April, engaging the plaintiff to teach for a term of three months thereafter, when the election for directors of the district would occur, under the statute, on the 17th of the same month, and a new organization of the Board of Directors then take place, was such an evident attempt upon the part of the out-going board to control the school for three months of the ensuing school year, irrespective of the wishes of the pe >ple that might be expressed at the election, or the desires of the new Board of Directors, then to be provided for, as to render it voidable by the incoming board, under the authority of the cases of Stevenson v. School Directors, 87 Ill 255, and Davis v. School Directors, 92 Ill. 293. It would be a work of supererogation for us to attempt to add to, or enlarge upon, the reasons so clearly stated in those opinions why such contracts can not be upheld, and we have no desire so to do. Directors can not be permitted, five days before the current school year expires, to hire a teacher, perhaps obnoxious to the people of the district, to teach a term of school extending three months or nearly so into the ensuing school year. The only doubt we have had about the correctness of the judgment of the court below, in favor of the defendants, arises from the "fact shown that the plaintiff taught for the space of about three school weeks, under contracts, which, although voidable by the successors of those making them, would furnish the measure of the recovery so far as fulfilled, during the continuance in office of the directors making them. A careful examination, however, of the declaration in the case, shows that the plaintiff below-does not cl aim for the services actually performed, but makes the gravamen of his action the wrongful discharge by which he lost prospective gains and profits that otherwise he would have made. 3STo common counts appear in the declaration, and no such breach of the special contracts is alleged as would authorize a recovery for the money due him for the time actually engaged in teaching. Minor alleged errors of the court are not further noticed, as the plaintiff could have not recovered even if such errors had not been committed. Davis v. School Directors, supra. Peroeiving no error for which the judgment below should be reversed, it will be affirmed. Judgment affirmed.